UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-04627 Name of Registrant: Vanguard Convertible Securities Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2011  November 30, 2012 Item 1: Reports to Shareholders Annual Report | November 30, 2012 Vanguard Convertible Securities Fund > Vanguard Convertible Securities Fund returned 13.18% for the fiscal year ended November 30, 2012. > The fund’s return surpassed that of its benchmark index and the average return of its peer group. > U.S.-based securities in the portfolio outperformed their international counterparts. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 8 Fund Profile. 11 Performance Summary. 13 Financial Statements. 15 Your Fund’s After-Tax Returns. 29 About Your Fund’s Expenses. 30 Glossary. 32 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended November 30, 2012 Total Returns Vanguard Convertible Securities Fund 13.18% Convertibles Composite Index 11.47 Convertible Securities Funds Average 9.01 For a benchmark description, see the Glossary. Convertible Securities Funds Average: Derived from data provided by Lipper Inc. Your Fund’s Performance at a Glance November 30, 2011, Through November 30, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Convertible Securities Fund $12.12 $12.95 $0.534 $0.177 1 Chairman’s Letter De ar Sh ar eho ld e r , Advances in the U.S. stock market helped Vanguard Convertible Securities Fund to bounce back strongly from its losses a year ago. For the 12 months ended November 30, 2012, the fund returned 13.18%, outperforming both its benchmark, the Convertibles Composite Index (+11.47%), and the average return of its peer group (+9.01%). Co nv e r t ibl e s ec uri t i e s ar e b o nds and p r efe rr e d s tock s th a t c an b e exch ang e d fo r co mm o n s tock s a t a p r e d ete rmin e d p ri ce. The s e hy brid s ec uri t i e s typ i c all y p r o du ce r et urns s o m ewhe r e b etwee n tho s e of the s tock s and t radi t i o nal b o nds issu e d b y the small e r co m p ani e s th a t d o mina te th is s e gm e n t of the f inan c ial mar ket s . The Co nv e r t ibl e Sec uri t i e s Fund po s te d r e sul t s co nsis te n t w i th th a t p a tte rn , a fte r s e v e ral ye ars of div e rging f r o m expect a t i o ns . I n addi t i o n to the s t r e ng th of the U.S. s tock mar ket, slig ht l y s t r o ng e r d e mand fo r co nv e r t ibl e s ec uri t i e s abr o ad and the advis o r
